Name: Commission Regulation (EC) No 585/1999 of 18 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 EN Official Journal of the European Communities19. 3. 1999 L 74/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 585/1999 of 18 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 19. 3. 1999L 74/2 ANNEX to the Commission Regulation of 18 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 72,0 204 34,4 212 54,0 624 122,8 999 70,8 0707 00 05 068 120,6 999 120,6 0709 10 00 220 206,1 999 206,1 0709 90 70 052 106,8 204 159,5 999 133,2 0805 10 10, 0805 10 30, 0805 10 50 052 66,5 204 46,9 212 49,2 600 42,8 624 47,8 999 50,6 0805 30 10 052 50,1 600 76,9 999 63,5 0808 10 20, 0808 10 50, 0808 10 90 039 105,2 064 56,2 388 100,9 400 77,6 404 74,4 508 91,7 512 86,4 528 74,3 720 116,0 999 87,0 0808 20 50 052 133,1 388 71,9 400 75,4 512 87,7 528 68,8 624 75,7 720 68,1 999 83,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.